Citation Nr: 1422225	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-21 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In October 2012, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 


FINDING OF FACT

The evidence is in relative balance as to whether the Veteran's cardiomyopathy is ischemic heart disease related to presumed in-service herbicide exposure.  


CONCLUSION OF LAW

The criteria for service connection for a heart disability, diagnosed as ischemic cardiomyopathy, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, such as ischemic heart disease, shall be service-connected.  38 C.F.R. § 3.309(e).  

The service department records confirm that the Veteran served in the Republic of Vietnam during the prescribed time period.  He is presumed to have been exposed to herbicide agents.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (2013).  

The record reflects that the Veteran has a current disability, diagnosed as cardiomyopathy.  The RO denied service connection on a presumptive basis as the medical evidence did not reflect ischemic heart disease.  38 C.F.R. § 3.309(e).  In this respect, a cardiac single-photon emission computerized tomography (SPECT) performed in March 2010 indicated a small inferoseptal scar without ischemia.  However, a June 2011 VA medical treatment record shows an assessment of ischemic cardiomyopathy.  The Veteran's nurse submitted a letter in September 2012 and stated that the Veteran's recent stress test in May 2012 indicated a finding of ischemia.  The Board finds that the evidence is at least in relative balance as to whether the Veteran's cardiomyopathy is ischemic in nature.  By resolving any doubt in the Veteran's favor, service connection for a heart disability, diagnosed as ischemic cardiomyopathy, is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013). 








ORDER

Entitlement to service connection for a heart disability, diagnosed as ischemic cardiomyopathy, is granted.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


